Citation Nr: 0823894
Decision Date: 07/17/08	Archive Date: 10/09/08

DOCKET NO. 03-07 372                        DATE JUL 17 2008

On appeal from the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 

THE ISSUE 

Entitlement to benefits under 38 U.S.C.A. § 1151 for paralysis of right hemidiaphragm due to right phrenic nerve neuropathy; also claimed as brachial plexopathy, based upon treatment at a Department of Veterans Affairs (VA) medical facility on July 9, 1999. 

REPRESENTATION 

Appellant represented by: Wisconsin Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

Mark Vichich, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from January 1955 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) following Board remands of August 2006 and August 2007. This matter was originally on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

In the August 2007 remand, the Board directed the agency of original jurisdiction (AOJ) to readjudicate the claim and issue a supplemental statement of the case (SSOC). The file was subsequently returned to the Board with no SSOC or any other documents confirming that the AOJ had completed the Board's remand directives. In the August 2007 remand, the Board also referenced an SSOC dated in January 2007 that had previously been associated with the claims file, and a letter to the veteran from the Appeals Management Center, dated in September 2006. Neither of those documents is in the claims file. 

It is apparent that several documents in the veteran's claims file have been misplaced. The VCAA imposes obligations on VA with respect to its duty to assist a claimant in developing a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007). Here, the duty to assist requires V A to request copies of these documents from the veteran. The AO] must also attempt to reconstruct the portion of the veteran's claims file that has been misplaced. 

Accordingly, the case is REMANDED for the following action: 

- 2 - 

1. Make reasonable efforts to reproduce any documents associated with the veteran's claims file after the Board's remand in August 2006, such as correspondences provided to the veteran. Such effort shall include requesting that the veteran submit any documents he received from VA after the August 2006 Board remand 

2. Request that the veteran re-submit any documents he previously submitted to VA after the August 2006 Board remand. 

3. Thereafter, if any benefit sought on appeal remains denied, the veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

(CONTINUED ON NEXT PAGE) 

- 3 - 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 CF.R. § 20.1100(b) (2007). 

- 4- 





 
